The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2022 has been entered. 
Response to Arguments
Applicant's arguments with respect to the rejection of claims 1-7, 9-12, and 14 under 35 U.S.C. § 101 have been fully considered but they are not persuasive.
Applicant argues on pp. 9 and 10 that the abstract ideas are integrated into the practical application of outputting to a display. This argument is not persuasive. Outputting the result of abstract calculations to a non-specific display is itself either another abstract idea, or an insignificant extra-solution activity of merely displaying a result.
As set forth in MPEP § 2106.04(d), it is only the additional elements of a claim that can integrate the abstract ideas into a practical application. Applicant has failed to show that the claim satisfies any of the listed indicia that indicate the additional elements integrate the abstract ideas into a practical application.
Applicant argues on p. 10 that because US 11,150,121 exists, the claims must therefore be patent eligible. This argument is not persuasive. No part of the 2019 PEG stands for the premise that a conclusion of ineligibility resulting from an analysis under the 2019 PEG can be overcome by showing that a different claim was patented.
Applicant argues on p. 11 that because the claims of Example 40 are eligible, so must the claims of the instant application be eligible. This argument is not persuasive. That claims in an Example are determined to be eligible is not dispositive of a conclusion of ineligibility of a different claim after analysis under the 2019 PEG.
The claims will no longer be interpreted under 35 U.S.C. § 112(f).
The rejection of claim 14 under 35 U.S.C. § 112(a) and (b) is withdrawn, in light of Applicant’s explanation that no additional calculations are performed to determine the state of a blood clot, but instead the wall shear stress is merely subjected to a simple “go/no-go” analysis that concludes a clot might be present if wall shear stress is “large,” due to a known correlation between wall shear stress and clot presence.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-7, and 9-12, and 14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to judicial exceptions of abstract ideas without significantly more, as set forth below. 
The following analysis is performed as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter 2019 PEG), as set forth in MPEP § 2106.
Step 1
Step 1 of the 2019 PEG asks whether the claim is directed to a process, machine, manufacture, or composition of matter.
Claims 1, 7, 9, 11, 12, and 14 are directed to an apparatus.
Claim 10 is directed to a method.
Step 2A Prong One
Step 2A Prong One of the 2019 PEG asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:
receive image data representing a pipe to be analyzed;
divide the pipe into plurality of segments of the pipe, based on a structure of the pipe determined from the image data;
receive structural information indicating a type of the structure of the pipe, and fluid information indicating a state of a fluid flowing in the pipe, for each of the plurality of the segments of the pipe;
obtain plural kinds of loss factors of the pipe corresponding to the received structural information indicating the type of structure of the pipe and the received fluid information for each of the segments of the pipe and calculate a wall shear stress of the pipe based on the plural kinds of loss factors for each of the segments of the pipe;
control output of output information based on the calculated wall shear stress;
output, to a display, the output information based on the calculated wall shear stress.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, but for the recitation of a generic computer, cover performance of the limitations in the mind, and/or with pen and paper.
Claim 1 therefore recites abstract ideas.
Claim 2 recites:
obtain values by multiplying a predetermined correction factor for each of the loss factors and calculate the wall shear stress of the pipe from the obtained values.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, but for the recitation of a generic computer, cover performance of the limitations in the mind and/or with pen and paper.
Claim 2 therefore recites abstract ideas.
Claim 3 recites:
calculate the loss factors, using a calculation expression or corresponding information determined for each of the plurality of loss factors for obtaining the loss factors corresponding to the structural information and the fluid information, and calculate the wall shear stress from the plurality of loss factors.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, but for the recitation of a generic computer, cover performance of the limitations in the mind, and/or with pen and paper.
Claim 3 therefore recites abstract ideas.
Claim 4 recites:
wherein the loss factors include at least one of a loss factor because the pipe is an elliptic pipe, a loss factor because the pipe is an expanding pipe, a loss factor because the pipe is a contracted pipe, a loss factor because the pipe is a bent pipe, and a loss factor because the pipe is a branched pipe.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, but for the recitation of a generic computer, cover performance of the limitations in the mind, and/or with pen and paper.
Claim 4 therefore recites abstract ideas.
Claim 5 recites:
wherein the structural information includes at least one of a radius of the pipe, a diameter of the pipe, a length of the pipe, an oblateness of the pipe that is an elliptic pipe, a magnification ratio of the pipe that is an expanding pipe, a reduction ratio of the pipe that is a contracted pipe, a curvature radius of the pipe that is a bent pipe, and a branch angle of the pipe that is a branched pipe.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, but for the recitation of a generic computer, cover performance of the limitations in the mind, and/or with pen and paper.
Claim 5 therefore recites abstract ideas.
Claim 6 recites:
wherein the fluid information includes at least one of a viscosity factor of the fluid, a density of the fluid, a velocity of the fluid, and a pressure of the fluid.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, but for the recitation of a generic computer, cover performance of the limitations in the mind, and/or with pen and paper.
Claim 6 therefore recites abstract ideas.
Claim 9 recites:
wherein the output information output is at least information indicating the calculated wall shear stress or information indicating an index calculated from the calculated wall shear stress.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, but for the recitation of a generic computer, cover performance of the limitations in the mind, and/or with pen and paper.
Claim 9 therefore recites abstract ideas.
Claim 12 recites:
calculate the wall shear stress of the pipe as a sum of wall shear stress terms, each calculated with a different one of the loss factors.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, but for the recitation of a generic computer, cover performance of the limitations in the mind, and/or with pen and paper.
Claim 12 therefore recites abstract ideas.
Claim 14 recites:
determine and display a state of a blood clot based on the calculated wall shear stress.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, but for the recitation of a generic computer, cover performance of the limitations in the mind, and/or with pen and paper.
Claim 14 therefore recites abstract ideas.
Claim 10 recites:
receiving image data representing a pipe to be analyzed;
dividing the pipe into plurality of segments of the pipe, based on a structure of the pipe determined from the image data;
receiving structural information indicating a type of structure of the pipe, and fluid information indicating a state of a fluid flowing in the pipe, for each of the plurality of segments of the pipe; and
obtaining plural kinds of loss factors of the pipe corresponding to the received structural information indicating the type of structure of the pipe and the received fluid information for each of the segments of the pipe, and calculating a wall shear stress of the pipe based on the loss factors for each of the segments of the pipe;
controlling output of output information based on the calculated wall shear stress;
outputting, to a display, the output information based on the calculated wall shear stress.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that cover performance of the limitations in the mind, and/or with pen and paper.
Claim 10 therefore recites abstract ideas.
Claim 11 recites:
receiving image data representing a pipe to be analyzed;
dividing the pipe into plurality of segments of the pipe, based on a structure of the pipe determined from the image data;
receiving structural information indicating a type of the structure of the pipe and fluid information indicating a state of a fluid flowing in the pipe, for each of the plurality of segments of the pipe; and
obtaining a plurality of loss factors of the pipe corresponding to the received structural information indicating the type of structure of the pipe and the received fluid information for each of the segments of the pipe, and calculating a wall shear stress of the pipe based on the plurality of loss factors for each of the segments of the pipe; and
controlling output of output information based on the calculated wall shear stress; and
outputting, to a display, the output information based on the calculated wall shear stress.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, but for the recitation of a computer, cover performance of the limitations in the mind, and/or with pen and paper.
Claim 11 therefore recites abstract ideas.
Step 2A Prong Two
Step 2A Prong Two of the 2019 PEG asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claims 1-6, 9, and 12 recite the additional element of:
processing circuitry configured to do computer functions.
The processing circuitry is recited at a high level of generality, i.e., as a generic computer for performing generic computer functions of receiving and processing data. The processing circuitry is used as nothing more than mere instructions to implement or apply the judicial exceptions using a generic computer component. Accordingly, this additional element does not integrate the abstract ideas into a practical application, because it does not impose any meaningful limits on practicing the abstract ideas.
Whether viewed individually or in combination, the additional elements of claims 1-6, 9, 12, and 13 fail to integrate the recited judicial exceptions into a practical application.
Claims 1-6, 9, and 12 are therefore directed to the judicial exceptions of mathematical concepts and/or mental processes.
Claim 7 recites the additional elements of:
wherein the pipe is a pipe in which water flows as the fluid, a pipe in which gas flows as the fluid, or a blood vessel in which blood flows as the fluid.
These additional elements are not positively recited as part of the apparatus claim, are merely recited as an intended use of the claimed apparatus, and are merely an attempt to generally link the abstract ideas to the technological environment of gas pipes or blood pipes. Whether considered individually or in combination, they do not integrate the abstract ideas into a practical application under any of the indicia set forth in MPEP § 2106.04(d).
Claim 7 is therefore directed to the judicial exceptions of mathematical concepts and/or mental processes.
Claim 14 recites the additional elements of:
processing circuitry;
wherein the pipe is a blood vessel.
The processing circuitry is recited at a high level of generality, i.e., as a generic computer for performing generic computer functions of receiving and processing data. The processing circuitry is used as nothing more than mere instructions to implement or apply the judicial exceptions using a generic computer component. Accordingly, this additional element does not integrate the abstract ideas into a practical application, because it does not impose any meaningful limits on practicing the abstract ideas.
The additional element of a blood tube is not positively recited as part of the apparatus claim, is instead merely recited as an intended use of the claimed apparatus, and is merely an attempt to generally link the abstract ideas to the technological environment of blood pipes. It does not integrate the abstract ideas into a practical application under any of the indicia set forth in MPEP § 2106.04(d).
Whether viewed individually or in combination, the additional elements of claim 14 fails to integrate the recited judicial exceptions into a practical application.
Claim 14 is therefore directed to the judicial exceptions of mathematical concepts and/or mental processes.
Claim 10 recites no additional elements.
Therefore, there are additional elements to integrate the judicial exceptions into a practical application, and claim 10 is directed to the judicial exceptions of mathematical concepts and/or mental processes.
Claim 11 recites the additional elements of:
a non-transitory computer readable medium that contains instructions that cause a computer to perform computer functions of receiving and processing data.
The computer-readable medium and computer are recited at a high level of generality, i.e., as generic devices for performing generic computer functions. These generic components are used as nothing more than mere instructions to implement or apply the judicial exceptions using a generic computer component. Accordingly, these additional elements do not integrate the abstract ideas into a practical application, because they do not impose any meaningful limits on practicing the abstract ideas.
Whether viewed separately, or in combination, the additional elements of claim 11 fail to integrate the recited abstract ideas into a practical application.
Claim 11 is therefore directed to the judicial exceptions of mathematical concepts and/or mental processes.
Step 2B
Step 2B of the 2019 PEG asks whether the claim provide an inventive concept, i.e., whether the claim recites additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim.
Regarding claims 1-6, 9, and 12, as discussed with respect to Step 2A Prong Two, the processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply a judicial exception cannot provide an inventive concept.
For this reason, there is no inventive concept in claims 1-6, 9, and 12, and claims 1-6, 9, and 12 are therefore ineligible.
Regarding claim 7, as discussed with respect to Step 2A Prong Two, the additional elements are merely an attempt to link the abstract ideas to a particular technological environment. Whether considered individually or in combination, the additional elements fail to provide an inventive concept that makes the claims amount to significantly more than the abstract ideas, as set forth in MPEP § 2016.05(h).
For this reason, there is no inventive concept in claim 7, and claim 7 is therefore ineligible.
Regarding claim 14, as discussed with respect to Step 2A Prong Two, the additional elements are merely an attempt to link the abstract ideas to a particular technological environment. Whether considered individually or in combination, the additional elements fail to provide an inventive concept that makes the claims amount to significantly more than the abstract ideas, as set forth in MPEP § 2016.05(h).
For this reason, there is no inventive concept in claim 14, and claim 14 is therefore ineligible.
Regarding claim 10, as discussed with respect to Step 2A Prong Two, claim 10 fails to recite any additional elements, so there are no additional elements to provide an inventive concept to make the claim amount to significantly more than the judicial exceptions in Step 2B. For this reason, there is no inventive concept in claim 10, and claim 10 is therefore ineligible.
Regarding claim 11, as discussed with respect to Step 2A Prong Two, the processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply a judicial exception cannot provide an inventive concept.
For this reason, there is no inventive concept in claim 11, and claim 11 is therefore ineligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al., US 10,111,635 B2 (hereinafter Kato).
Regarding claim 1, Kato teaches an analysis apparatus, comprising:
processing circuitry (350, Fig. 1) configured to:
receive image data representing a pipe to be analyzed (Fig. 8);
divide the pipe into plurality of segments of the pipe, based on a structure of the pipe determined from the image data (blood pipe schematic, Fig. 8);
receive structural information indicating a type of the structure of the pipe, and fluid information indicating a state of a fluid flowing in the pipe, for each of the plurality of the segments of the pipe (structure of pipes, Fig. 8);
obtain plural kinds of loss factors of the pipe corresponding to the received structural information indicating the type of structure of the pipe and the received fluid information for each of the segments of the pipe and calculate a wall shear stress of the pipe based on the plural kinds of loss factors for each of the segments of the pipe (Figs. 2-5, for example, show loss factors for different blood pipe shapes);
control output of output information based on the calculated wall shear stress (“enables the distribution of the wall shear stress or the like to be more accurately saved,” col. 9, line 5),
output, to a display, the output information based on the calculated wall shear stress (display 340, Fig. 1).
Regarding claim 2, Kato teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Kato also teaches wherein the processing circuitry is further configured to obtain values by multiplying a predetermined correction factor for each of the loss factors and calculate the wall shear stress of the pipe from the obtained values (“This configuration enables non-physical vascular shapes to be corrected, thereby derivation a functional index of the blood vessel more stably and accurately,” col. 21, lines 11-34).
Regarding claim 3, Kato teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Kato also teaches wherein the processing circuitry is further configured to calculate the loss factors, using a calculation expression or corresponding information determined for each of the plurality of loss factors for obtaining the loss factors corresponding to the structural information and the fluid information, and calculate the wall shear stress from the plurality of loss factors (“The element shape representing the vascular shape is not limited to the exemplified ones, and may be other shapes such as a curved diffuser and a branch vessel with three or more branches,” col. 8, lines 7-11).
Regarding claim 4, Kato teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Kato also teaches wherein the loss factors include at least one of a loss factor because the pipe is an elliptic pipe, a loss factor because the pipe is an expanding pipe, a loss factor because the pipe is a contracted pipe, a loss factor because the pipe is a bent pipe, and a loss factor because the pipe is a branched pipe (Figs. 2-5 show the different shapes and configurations that lead to the plural types of loss factors).
Regarding claim 5, Kato teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Kato also teaches wherein the structural information includes at least one of a radius of the pipe, a diameter of the pipe, a length of the pipe, an oblateness of the pipe that is an elliptic pipe, a magnification ratio of the pipe that is an expanding pipe, a reduction ratio of the pipe that is a contracted pipe, a curvature radius of the pipe that is a bent pipe, and a branch angle of the pipe that is a branched pipe (“For example, as illustrated in FIG. 2, the vascular shape is represented by an oval element shape. In this case, for example, the element shape of the oval vessel includes the diameter, oblateness of the blood vessel, and Reynolds number as the fluid resistance parameters,” col. 7, lines 50-54).
Regarding claim 6, Kato teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Kato also teaches wherein the fluid information includes at least one of a viscosity factor of the fluid, a density of the fluid, a velocity of the fluid, and a pressure of the fluid (“Specifically, the setting function 353 sets the blood viscosity and density as physical properties of the blood,” col. 10, lines 23-24).
Regarding claim 7, Kato teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Kato also teaches wherein the pipe is a blood pipe (blood pipes shown in Fig. 8, along with a heart blood pump).
Regarding claim 9, Kato teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Kato also teaches wherein the output information output by the processing circuitry is at least information indicating the calculated wall shear stress (“enables the distribution of the wall shear stress or the like to be more accurately saved,” col. 9, line 5).
Regarding claim 10, Kato teaches an analysis method, comprising:
receiving image data representing a pipe to be analyzed (Fig. 8);
dividing the pipe into plurality of segments of the pipe, based on a structure of the pipe determined from the image data (blood pipe schematic, Fig. 8);
receiving structural information indicating a type of the structure of the pipe, and fluid information indicating a state of a fluid flowing in the pipe, for each of the plurality of segments of the pipe (structure of pipes, Fig. 8);
obtaining plural kinds of loss factors of the pipe corresponding to the received structural information indicating the type of structure of the pipe and the received fluid information for each of the segments of the pipe (Figs. 2-5, for example, show loss factors for different blood pipe shapes), and
calculating a wall shear stress of the pipe based on the loss factors for each of the segments of the pipe (“enables the distribution of the wall shear stress or the like to be more accurately saved,” col. 9, line 5);
controlling output of output information based on the calculated wall shear stress (“enables the distribution of the wall shear stress or the like to be more accurately saved,” col. 9, line 5);
outputting, to a display, the output information based on the calculated wall shear stress (display 340, Fig. 1).
Regarding claim 11, Kato teaches a computer program product having a non-transitory computer readable medium including programmed instructions, wherein the instructions, when executed by a computer (computer 350, Fig. 1), cause the computer to perform:
receiving image data representing a pipe to be analyzed (Fig. 8);
dividing the pipe into plurality of segments of the pipe, based on a structure of the pipe determined from the image data (blood pipe schematic, Fig. 8);
receiving structural information indicating a type of the structure of the pipe, and fluid information indicating a state of a fluid flowing in the pipe, for each of the plurality of segments of the pipe (structure of pipes, Fig. 8);
obtaining plural kinds of loss factors of the pipe corresponding to the received structural information indicating the type of structure of the pipe and the received fluid information for each of the segments of the pipe (Figs. 2-5, for example, show loss factors for different blood pipe shapes), and
calculating a wall shear stress of the pipe based on the loss factors for each of the segments of the pipe (“enables the distribution of the wall shear stress or the like to be more accurately saved,” col. 9, line 5);
controlling output of output information based on the calculated wall shear stress (“enables the distribution of the wall shear stress or the like to be more accurately saved,” col. 9, line 5); and 
outputting, to a display, the output information based on the calculated wall shear stress (display 340, Fig. 1).
Regarding claim 12, Kato teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Kato also teaches wherein the processing circuitry is further configured to calculate the wall shear stress of the pipe as a sum of wall shear stress terms, each calculated with a different one of the loss factors (each of the pipe segments in the schematic of Fig. 8 can be calculated individually, and the results combined via the principle of superposition).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Applicant’s Admitted Prior Art (hereinafter AAPA).
Kato teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Kato also teaches wherein the pipe is a blood pipe (blood pipe structure, Fig. 8), and a processor (350, Fig. 1).
Kato does not teach determine a state of a blood clot based on the calculated wall shear stress.
AAPA teaches that there is a known correlation between wall shear stress and blot clots (“In an area where a wall shear stress (WSS) is small, the object 11 is likely to be attached and/or accumulated. By contrast, in an area where a WSS is large, the object 11 and a pipe wall are likely to be peeled and/or damaged,” US 2021/0293638 A1, ¶ 0016).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kato to use the determination of wall shear stress as an indicator of a blood clot, because AAPA teaches that a relationship between blood clots and wall shear stress in blood pipes is well known.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
12 August 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853